DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses a method of wireless communication performed by a first station (STA), the method comprising:at the first station (STA) transmitting an association request for receipt by a second STA for joining a Basic Service Set (BSS);receiving an association response from the second STA, wherein the association response specifies a first duration threshold for an RTS/CTS data transmission, and wherein the first duration threshold is specific to the first STA;setting a duration threshold parameter of the first STA to the first duration threshold;receiving a management frame from the second STA, wherein the management frame is transmitted by the second STA and comprises a first duration threshold field; and in response to detecting that the first duration threshold field in the management frame indicates a value of zero, preserving the first duration threshold for the duration threshold parameter of the first STA.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses, in response to detecting that the first duration threshold field in the management frame indicates a different value that is different than a first prescribed constant value, updating the value of the duration threshold parameter to the different value, wherein the different value is smaller than a second prescribed constant value. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses, wherein: the association request is comprised in an association request frame; and the association response is comprised in an association response frame received by the first STA.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses wherein the management frame comprises a high energy (HE) operation element, and wherein the first duration threshold field is a duration-based RTS threshold field.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses, wherein the management frame comprises a beacon frame, and wherein the duration threshold parameter comprises dot! 1TXOPdurationRTSThreshold substantially in compliance with an IEEE 802.11 family standard.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses a RTS/CTS data transmission in response to a determination that: individually addressed frames are to be transmitted from the first STA to the second STA or to a Tunneled Direct Link Setup (TDLS) peer STA; and a duration for the RTS/CTS data transmission is greater than or equal to the value of the duration threshold parameter multiplied by a predetermined coefficient, and wherein the initiating comprises: transmitting an RTS frame to the second STA; and receiving a CTS frame from the second STA. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses disabling RTS/CTS data transmission responsive to a determination that the duration threshold parameter is equal to the second prescribed value.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses, wherein the second STA comprises an access point (AP) STA and the first STA comprises a non-AP STA.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses method comprising: receiving an association request from a second STA for joining a Basic Service Set (BSS), transmitting an association response to the second STA, wherein the association response specifies a first value for the second STA, wherein the first value in the association response is operable to signal the second STA to set an RTS duration threshold parameter to the first value; subsequent to the transmitting the association response, generating a management frame, wherein the management frame comprises a first RTS duration threshold field; and transmitting the management frame for receipt by the second STA, and wherein a first prescribed constant value set in the first RTS duration threshold field signals a plurality of STAs to preserve an RTS duration threshold parameter when the first prescribed constant value is zero, and wherein a value different than the first prescribed constant value signals the plurality of STAs to update the RTS duration threshold parameter to the different value. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses wherein: the association request is comprised in an association request frame received by the first STA; and the association response is comprised in an association response frame transmitted by the first STA.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses wherein the management frame comprises a high energy (HE) operation element, and wherein the first duration threshold field is a duration-based RTS threshold field comprised in the HE operation element.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses wherein the management frame comprises a beacon frame, and wherein the RTS duration threshold parameter comprises dot11TXOPdurationRTSThreshold substantially in compliance with an IEEE 802.11 family standard.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses wherein a second prescribed constant value in the first RTS duration threshold field is operable to signal the plurality of STAs to disable RTS/CTS data transmissions, and the second prescribed constant value is a non-zero constant.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses wherein the first STA comprises an access point (AP) STA and the second STA comprises a non-AP STA.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses wireless communication device configured as a first station (STA), the wireless communication device comprising: a wireless transceiver; and a processor that causes the wireless transceiver to perform a method of wireless communication with a second STA, the method comprising: sending an association request for receipt by the second STA for joining a Basic Service Set (BSS); receiving an association response from the second STA, wherein the association response specifies a first duration threshold for an RTS/CTS data transmission, wherein further the first duration threshold is specific to the wireless communication device; setting a duration threshold parameter of the first STA to the first duration threshold; receiving a management frame from the second STA, wherein the management frame is transmitted by the second STA and comprises a first duration threshold field; and in response to detecting that the first duration threshold field in the management frame indicates a value of zero, preserving the first duration threshold for the duration threshold parameter.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses, wherein the method further comprises, in response to detecting that the first duration threshold field in the management frame indicates a different value than the first prescribed constant value, updating the value of the duration threshold parameter to the different value, wherein the different value is smaller than a second prescribed constant value.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses, wherein: the association request is comprised in an association request frame; the association response is comprised in an association response frame; the management frame comprises a high energy (HE) operation element; and the first duration threshold field is a duration-based RTS threshold field. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses, wherein the management frame comprises a beacon frame, and wherein the duration threshold parameter comprises dot! 1TXOPdurationRTSThreshold in compliance with an IEEE 802.11 family standard. 
Claim 19  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19  of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses wherein the method further comprises initiating an RTS/CTS data transmission in response to a determination that:
individually addressed frames are to be transmitted from the first STA to the second STA or to a Tunneled Direct Link Setup (TDLS) peer STA; and
a duration for the TRS/CTS data transmission is greater than or equal to the value of the duration threshold parameter multiplied by a predetermined coefficient, and wherein the initiating comprises:
transmitting an RTS frame to the second STA; and
receiving a CTS frame from the second STA, and wherein the second STA is an access point (AP) STA and the first STA is a non-AP STA.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent Publication  No. 2019/0274166 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Seok discloses wherein the method further comprises disabling RTS/CTS data transmission responsive to a determination that the duration threshold parameter is equal to a second prescribed value or the duration threshold parameter comprises no value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yeh et al. (US 2013/0083684 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar  can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463